FILED
                            NOT FOR PUBLICATION                            FEB 24 2012

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                       No. 10-56401

              Plaintiff - Appellee,             D.C. No. 3:08-cv-01706-BEN-
                                                BGS
  v.

CHRISTIAN VENEGAS,                              MEMORANDUM *

              Claimant - Appellant,

  and

$33,020.00 IN U.S. CURRENCY;
$3,520.00 IN U.S.,

              Defendants.



                   Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                     Argued and Submitted February 17, 2012
                              Pasadena, California

Before: PREGERSON, HAWKINS, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Christian Venegas (“Venegas”) appeals on Fourth Amendment grounds the

denial of his Amended Motion to Suppress and resulting Consent Judgment of

Forfeiture of all of the defendant currency, seized by the San Diego County Sheriff’s

office during a traffic stop. Reviewing the district court’s denial of the Amended

Motion to Suppress de novo, we affirm. See United States v. Giberson, 527 F.3d 882,

886 (9th Cir. 2008).

      In the context of investigative traffic stops, the Fourth Amendment requires

only that an officer have reasonable suspicion to believe that a traffic violation has

occurred, formed upon “‘specific, articulable facts . . . together with objective and

reasonable inferences.’” United States v. Lopez-Soto, 205 F.3d 1101, 1105 (9th Cir.

2000) (internal citations omitted). The arresting officer predicated the traffic stop on

suspicion that while proceeding through an intersection, Venegas had violated

California Vehicle Code § 22107 requiring a motorist to signal before turning.

Objective facts, known to the officer at the time of Venegas’s stop were sufficient to

constitute an objective basis for reasonable suspicion that Venegas had failed to signal

before turning. As such, the stop did not violate Venegas’s Fourth Amendment rights,

and the district court’s denial of the motion to suppress and resulting Consent

Judgment are AFFIRMED.




                                           2